Citation Nr: 0609593	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 12, 
2003, for the award of a 10 percent disability rating for a 
scar of the left posterior thigh.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1997 to 
November 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, granted a 10 percent disability rating for a scar 
of the left posterior thigh, effective from August 12, 2003.  
The veteran appealed the assigned effective date.

In a statement received in May 2004, the veteran indicated 
that she wished to be scheduled for a personal hearing at the 
local RO before a Veterans Law Judge.  She ultimately 
withdrew her request in February 2006.


FINDINGS OF FACT

1.  By a rating action dated in October 2001, a 
noncompensable disability evaluation was assigned for a scar 
of the left posterior thigh; the veteran did not appeal 
October 2001 decision within one year of being notified.

2.  A claim for an increased evaluation for a scar of the 
left thigh was received from the veteran on August 12, 2003.

3.  Prior to August 12, 2003, it is not factually 
ascertainable from the evidence of record that the veteran's 
service-connected left thigh scar was painful, exceeded six 
square inches, unstable, or resulted in limitation of 
function.





CONCLUSION OF LAW

The criteria for an effective date earlier than August 12, 
2003, for the award of a 10 percent disability rating for a 
scar of the left posterior thigh have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in September 2003 and August 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help her get the evidence necessary to substantiate her 
claim, but that she must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that she wanted VA to try and obtain.  She was 
advised of the type(s) of evidence needed to establish her 
claim for an earlier effective date for the award of an 
increased rating.  Finally, the RO specifically informed the 
veteran in its August 2004 letter that she should submit any 
evidence in her possession that she felt pertained to her 
claim.  The September 2003 and August 2004 letters therefore 
provided notice of all four notice elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The record shows that the veteran was fully apprised of the 
criteria needed to establish an earlier effective date as 
well as the criteria for establishing an increased rating.  
No additional notice is necessary.  Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).

The January 2004 rating decision and May 2004 Statement of 
the Case collectively notified the veteran of the relevant 
laws and regulations and essentially advised her of the 
evidence necessary to substantiate her claim for an earlier 
effective date.  These documents also advised the veteran of 
the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Treatment records from Kaiser Permamente and the Martinez VA 
Medical Center (VAMC) have been considered.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Earlier Effective Date

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA Office of General Counsel (OGC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

The relevant facts of this case show that the veteran filed a 
claim for service connection for a scar of the left thigh in 
March 2001.  Service connection for a scar of the left 
posterior thigh was granted in October 2001, and a 
noncompensable rating was assigned, effective from December 
1, 2000.  The veteran was notified of this decision and of 
her appellate rights by letter dated October 19, 2001.  She 
did not appeal this decision and it became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  

On August 12, 2003, veteran filed a claim for an increased 
evaluation for a scar of the left thigh.  She said that the 
scar had become tender and painful since her last evaluation.  
A VA examination was conducted in September 2003 showed the 
veteran's left thigh scar to be mildly tender.  

By a rating action dated in January 2004, a 10 percent 
disability evaluation was assigned, effective from August 12, 
2003.  Correspondence received from the veteran between 
October 2001 and August 2003 makes no reference to the scar 
on her left thigh.  The veteran does not dispute any of these 
findings.  She instead asserts that the criteria for 
establishing a 10 percent rating for a left thigh scar had 
been shown prior to August 2003.  Specifically, she states 
that the scar has been tender and painful since she filed her 
original claim for compensation in March 2001.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars that are deep 
or that cause limited motion warrant a 10 percent evaluation 
if the area or areas of involvement exceeds 6 square inches 
(39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  The 
revised criteria continue to provide that scars are otherwise 
rated based on limitation of function of affected part 
pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).

The Board has looked at the clinical evidence dated prior to 
August 12, 2003, to determine if it was factually 
ascertainable that the scar of the left thigh warranted a 10 
percent rating.  In this regard, the veteran has proffered no 
objective evidence that the scar on her left thigh was 
painful, exceeded six square inches, unstable, or resulted in 
limitation of function within the one year period prior to 
her date of claim.  While the veteran's August 2003 claim 
indicated that the scar had become painful and tender since 
her last examination (April 2001), she submitted no competent 
medical evidence to support her claim.  Indeed, the first 
medical evidence documenting her complaints of a tender and 
painful scar is the report of the September 2003 examination.  
Put another way, there are no records for the one year period 
prior to the veteran's August 12, 2003, claim for increase 
that suggest that the criteria for a 10 percent disability 
rating for a scar of the left posterior thigh had been met.  
The veteran's own statements that the scar was painful, in 
the absence of any documented medical treatment, are not 
found to be credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)

In conclusion, the Board finds that the evidence of record 
did not factually show that an increase in the veteran's 
service-connected scar of the left posterior thigh warranting 
a 10 percent disability evaluation prior to August 12, 2003.  
Evidence to support the award of an effective date earlier 
than August 12, 2003, has not been presented.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

Entitlement to an effective date earlier than August 12, 
2003, for the award of a 10 percent disability rating for a 
scar of the left posterior thigh is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


